Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 9, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al. (US 10162353 B2) in view of Ogawa et al. (US 10810889 B2).
Re claim 1, Hammond discloses a tracking support system comprising: 
a camera apparatus (Hammond: column 5, lines 30-36, camera); and 
at least one unmanned aircraft (Hammond: column 4, lines 16-19, UAV), 
the at least one unmanned aircraft being a different apparatus from the camera apparatus (Hammond: column 4, lines 33-37, In a representative embodiment, the scanner is located on the ground, e.g., supported by a tripod or another suitable structure); and 
wherein the at least one unmanned aircraft is configured to: 

 a processor is configured to
receive a video captured by the camera apparatus, the video including a tracking target (Hammond: column 6, lines 20-36, data generated from the camera sent to the processor); 
calculate, using the received video and a location of the camera apparatus, a location of the tracking target in real space (Hammond: column 9, line 62-column 10, line 42); 
generate, using the location of the tracking target, a tracking instruction for the at least one unmanned aircraft to track the tracking target (Hammond: column 10, lines 46-62); and 
transmit the tracking instruction to the at least one unmanned aircraft to track the tracking target using the location of the tracking target (Hammond: column 7, lines 15-40, transmitting information to the I/O device of the UAV).
track the tracking target using the tracking instruction received (Hammond: column 10, line 63-column 11, line 16).
Hammond does not specifically disclose a server, wherein the server is configured to process the data for target tracking.  However, Ogawa discloses that the UAV search area setting part 200 may also be implemented by using a remote server (Ogawa: column 13, lines 62-67).  The server may be accessed via an internet channel or another channel from a tablet or a smartphone, and the tablet or the smartphone may be used as a terminal to perform the operation (Ogawa: column 13, lines 62-67).  Since Hammond and Ogawa relate to external UAV flight path planning, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the remote server of Ogawa with the system of Hammond in order to facilitate the use of portable devices (Ogawa: column 13, lines 50-57).
Re claim 2, Hammond discloses that the tracking instruction includes a feature information indicating an outer appearance of the tracking target (Hammond: column 9, line 62-column 10, line 42, features scanned and analyzed). 
Re claim 3, Hammond discloses that the server is configured to: calculate, using a position and size of the tracking target in the video, the location of the tracking target in real space (Hammond: column 9, line 62-column 10, line 42, features scanned and analyzed).  
claim 4, Hammond discloses the ability to: control a display unit to display a frame indicating the tracking target and being superimposed on a view of the at least one unmanned aircraft (Hammond: column 3, lines 50-61, As shown in FIG. 1B, the output device 135 is displaying a computer-based object image 136 of the environment 190, including the object 191 shown in FIG. 1A; column 6, lines 53-59, the three-dimensional the model can be augmented or enhanced with photographs or other sensor readings taken by the scanner camera 117).  However, Liu discloses that the terminal can include a suitable display unit for viewing information of the movable object, carrier, and/or payload (Liu: paragraph [0171]).  For example, the terminal can be configured to display information of the movable object, carrier, and/or payload with respect to position, translational velocity, translational acceleration, orientation, angular velocity, angular acceleration, or any suitable combinations thereof (Liu: paragraph [0171]).  In some embodiments, the terminal can display information provided by the payload, such as data provided by a functional payload (e.g., images recorded by a camera or other image capturing device) (Liu: paragraph [0171]).
Claim 5 recites the corresponding method for implementation by the system of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 5.  Accordingly, claim 5 has been analyzed and rejected with respect to claim 1 above.
Claim 6 has been analyzed and rejected with respect to claim 2 above.
Claim 7 has been analyzed and rejected with respect to claim 3 above.
Claim 8 has been analyzed and rejected with respect to claim 4 above.
Claim 9 recites the corresponding non-transitory computer-readable medium storing thereon a program, which if executed, causes a computer to execute the method of claim 5.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 5.  Accordingly, claim 5 has been analyzed and rejected with respect to claim 1 above.
Claim 10 has been analyzed and rejected with respect to claim 6 above.
Claim 11 has been analyzed and rejected with respect to claim 7 above.
Claim 12 has been analyzed and rejected with respect to claim 8 above.
Claim 13 recites the corresponding tracking support apparatus for use in the tracking support system of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 13.  Accordingly, claim 13 has been analyzed and rejected with respect to claim 1 above.
Claim 14 has been analyzed and rejected with respect to claim 2 above.
Claim 15 has been analyzed and rejected with respect to claim 3 above.
Re claim 16, Hammond discloses that the at least one unmanned aircraft is physically separated from the camera apparatus (Hammond: column 4, lines 33-37, In a representative embodiment, the scanner is located on the ground, e.g., supported by a tripod or another suitable structure).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482